In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-004 CR  

______________________

 
ANTHONY RAY FAULK, Appellant


V.


STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
 Jefferson County, Texas

Trial Cause No. 98135




MEMORANDUM OPINION

	Anthony Ray Faulk was convicted and sentenced on an indictment for possession of
a controlled substance.  Faulk filed a notice of appeal on December 6, 2006.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On January 4, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
								___________________________
									DAVID GAULTNEY
										Justice

Opinion Delivered February 14, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, J.J.